Citation Nr: 1106397	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-39 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to benefits under 38 U.S.C.A. § 1815 for status 
as a child born with birth defects other than spinal bifida.

2.  Entitlement to benefits under 38 U.S.C.A. § 1805 for status 
as a child born with spina bifida.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel





INTRODUCTION

The Veteran had active service from September 1965 to January 
1969.  The appellant is his daughter.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  
Although the appellant initially requested a Board hearing in her 
appeal, she withdrew this request in February 2010. 

The issue of entitlement to benefits under 38 U.S.C.A. § 1805 for 
status as a child born with spina bifida is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The appellant's mother did not serve on active duty with service 
in or visitation to the Republic of Vietnam, and this is not in 
dispute.


CONCLUSION OF LAW

The criteria for entitlement to benefits under 38 U.S.C.A. § 1815 
for status as a child born with birth defects other than spinal 
bifida have not been met.





REASONS AND BASES FOR FINDING AND CONCLUSION

The record shows that the appellant was born in 1972 to the 
Veteran.  Private medical records for the appellant document the 
presence of cerebral palsy with associated right upper extremity 
spasticity, right cervical dystonic musculature, and biceps 
muscular hypertonicity.  An October 1983 prescription form 
instructed further physical therapy for the appellant based on a 
diagnosis of infantile right hemiparesis.  The records also 
document treatment of disorders such as hearing loss, tinnitus, 
allergic rhinitis, obstructive sleep apnea and degenerative joint 
disease of the hips, and note a prior medical history of a 
cerebral vascular accident at 18 months with seizures and 
psychiatric impairment.

The appellant contends that she has birth defects entitling her 
to compensation pursuant to 38 U.S.C.A. § 1815.  On her November 
2007 application for benefits based on birth defects, the 
appellant indicated that her father, but not her mother, served 
in Vietnam.  She asserted that she was entitled to benefits based 
on disabilities of cerebral vascular accident, epilepsy, 
psychiatric impairment, and sleep apnea.  In January 2008, she 
clarified that the cerebrovascular accident occurred at the age 
of 18 months, and that she was also seeking benefits for 
epilepsy, psychiatric impairment, sleep problems, and "female 
problems."  

VA shall pay a monthly allowance, based upon the level of 
disability, to or on behalf of a child of a Vietnam veteran who 
has spina bifida and other birth defects, to include (but not 
limited to) achondroplasia, cleft lip and cleft palate, 
congenital heart disease, congenital talipes equinovarus 
(clubfoot), esophageal and intestinal atresia, Hallerman-Streiff 
syndrome, hip dysplasia, Hirschprung's disease (congenital 
megacolon), hydrocephalus due to aqueductal stenosis, 
hypospadias, imperforate anus, neural tube defects, Poland 
syndrome, pyloric stenosis, syndactyly (fused digits), 
tracheoesophageal fistula, undescended testicles, and Williams 
syndrome, that are associated with the veteran's exposure to 
toxic herbicides.  38 U.S.C.A. 
§ 1805(a), 1812, 1815 (West 2002); 38 C.F.R. § 3.814(a), 3.815 
(2010).

Of the above disorders, spina bifida is the only birth defect 
which warrants an award of monetary benefits based on the 
herbicide exposure of a Vietnam veteran who is the father of the 
child at issue.  To qualify for a monthly allowance on the basis 
of other birth defects, the claimant must show that the Vietnam 
veteran who was exposed to herbicides is the mother of the child.  
38 U.S.C.A. §§ 1812, 1815 (West 2002); 38 C.F.R. § 3.815 (2010).

The appellant does not contend, and the evidence does not show, 
that the appellant's mother served in Vietnam, or otherwise 
visited Vietnam during any period of military service she may 
have had.  To the contrary, she specifically noted on her 
November 2007 application that her mother did not have the 
requisite Vietnam service.  She argues instead that her father 
(the Veteran) served in Vietnam.  To be eligible for a "covered 
birth defect" other than spina bifida pursuant to 38 U.S.C.A. 
§ 1815 and 38 C.F.R. § 3.815, the appellant's mother must have 
set foot in Vietnam during a period of service.

Given that it is undisputed that the appellant's mother did not 
have military service which involved duty in or visitation to 
Vietnam, the Board finds that the appellant is not eligible for 
benefits under 38 U.S.C.A. § 1815, inasmuch as the law 
specifically precludes entitlement to that benefit absent 
evidence of the requisite service by her mother.  The claim 
consequently must be denied due to her lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and evidence 
the claimant is expected to provide.

In the present case, VA provided the appellant with the 
contemplated notice in a February 2008 correspondence, prior to 
the May 2008 rating action from which this appeal originates.  
The correspondence included the appropriate information 
concerning how to substantiate her claim (with repeated emphasis 
on establishing her mother's service in Vietnam) and the 
respective burdens of she and VA in obtaining evidence in this 
appeal.

With respect to VA's duty to assist the appellant, the Board 
notes that pertinent records from all relevant sources identified 
by her, and for which she authorized VA to request, were obtained 
by the RO or provided by the appellant herself.  38 U.S.C.A. § 
5103A.  The Board notes in this regard that the RO never obtained 
records for the appellant from the Social Security 
Administration, from Drs. Miles or Zen, or from Coastal Family 
Health Center.  The record shows that she authorized VA to obtain 
records from each of those sources.  Given, however, that the 
disposition of this case turns on the service, or lack thereof, 
of her mother, a factual determination that medical records from 
the referenced sources can not reasonably be expected to address, 
the Board finds that records from the above sources would not be 
relevant to the claim, and therefore need not be obtained.  See 
generally, Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA 
has no duty to assist in obtaining records which are not 
relevant).
 
In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
appellant has not been prejudiced as a result of the Board 
proceeding to the merits of the claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993). 





ORDER

Entitlement to benefits under 38 U.S.C.A. § 1815 for status as a 
child born with birth defects other than spinal bifida is denied.


REMAND

On her November 2007 application for benefits, the appellant did 
not specifically indicate that she had spina bifida.  The RO 
nevertheless developed such a claim, and the appellant has 
perfected an appeal of the matter.

The Board points out that the February 2008 notice letter was 
specific to the appellant's claim under 38 U.S.C.A. § 1815, and 
did not purport to address, or provide any notice as to her claim 
under 38 U.S.C.A. § 1805.  The two provisions contain differing 
criteria for establishing benefits, particularly in regard to 
which parent need have served in Vietnam.  The appellant is 
unrepresented in this claim, and from her statements on file it 
is clear that she is not actually aware of the information and 
evidence needed to substantiate her claim under 38 U.S.C.A. 
§ 1805.  The Board will remand the case to the RO for the 
provision of 38 U.S.C.A. § 5103(a)-compliant notice.

The record shows that the appellant completed authorization forms 
for VA to obtain records on her behalf from the Social Security 
Administration, and from Coastal Family Health Center; she did 
not specify what those records would show.  (She also authorized 
VA to obtain records from Drs. Miles and Zen, but she indicated 
that those records would just pertain to psychiatric and sleep 
problems.)  Although the records currently on file do not 
reference spina bifida, VA may not assume that the missing 
records also would fail to show a history of that defect.  This 
is particularly true given that the RO did not advise her as to 
the information and evidence necessary to substantiate her claim.  
On remand, the RO should attempt to obtain any records for the 
appellant in the possession of the SSA or Coast Family Health 
Center.

In addition, although the RO appears to have found that the 
Veteran served in Vietnam, the record before the Board is unclear 
on that matter.  The Veteran's DD Form 214 shows that he served 
in the U.S. Air Force with almost one year of overseas service.  
His awards and decorations include the Vietnam Service Medal and 
the Republic of Vietnam Campaign Medal, but those decorations are 
also consistent with having served in a support capacity from 
another country, such as Thailand.  Indeed, the Veteran's VA 
treatment records contain entries in which he indicates that he 
flew over Vietnam, and in none of those entries does he indicate 
that his aircraft landed in Vietnam.  The Board points out that 
merely flying over Vietnam does not necessarily suffice to 
establish presence in Vietnam for the purpose of the benefit the 
appellant seeks.  See generally VAOPGCPREC 07-93 (finding that 
flying missions over Vietnam does not constitute service in 
Vietnam for the purpose of 38 C.F.R. § 3.313).  On remand, the 
AMC/RO will attempt to have the record before the Board 
supplemented with the Veteran's service personnel records.

Accordingly, the case is REMANDED for the following actions:

1.   The AMC/RO should provide the 
appellant with notice which complies with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
as to her claim of entitlement to benefits 
under 38 U.S.C.A. § 1805 for status as a 
child born with spina bifida.

2.  The AMC/RO should undertake appropriate 
efforts to supplement the claims file with 
the Veteran's service personnel records.

3.  The AMC/RO should contact the appellant 
and request that she identify the names, 
addresses and approximate dates of 
treatment for all health care providers, VA 
and private, to specifically include 
Coastal Family Health Center, who may 
possess additional records pertinent to her 
remaining claim on appeal.  With any 
necessary authorization from the appellant, 
the RO should attempt to obtain and 
associate with the claims file any medical 
records identified by the appellant, to 
include from Coastal Family Health Center, 
which have not been secured previously.  

4.  The AMC/RO should attempt to obtain a 
copy of any SSA decision awarding or 
denying disability benefits for the 
appellant, copies of all medical records 
upon which any such SSA disability benefit 
award or denial was based, and a copy of 
any medical records associated with any 
subsequent disability determinations by the 
SSA for the appellant. 

5.  The AMC/RO should then readjudicate the 
issue remaining on appeal.  If the benefit 
sought on appeal is not granted in full, 
the AMC/RO should issue a supplemental 
statement of the case, and should provide 
the appellant an opportunity to respond. 

After the appellant has been given an opportunity to respond to 
the supplemental statement of the case, and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, the 
case should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the AMC/RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).







______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


